Citation Nr: 0312300	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's son born in October 1961 was 
permanently incapable of self-support prior to attaining the 
age of 18.  


WITNESSES AT HEARING ON APPEAL

Veteran, Wife of Veteran, and Son of Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.  The veteran is in receipt of VA compensation 
benefits and has brought a claim for additional benefits on 
behalf of his son born in October 1961, claiming that he is 
permanently incapable of self-support.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which determined that the veteran's son, born in 
October 1961, was not incapable of self-support prior to age 
18.  The veteran subsequently perfected this appeal.

A RO hearing was held in August 1997 and a travel board 
hearing before the undersigned was held in October 1999.  
Transcripts of both hearings have been associated with the 
claims folder.

The Board notes that the veteran was represented by James W. 
Stanley, Jr.  In an October 2002 letter, the veteran was 
notified that VA had revoked Mr. Stanley's authority to 
represent VA claimants and that Mr. Stanley had been removed 
as his authorized representative.  The veteran was informed 
that he could represent himself, appoint an accredited 
veterans' service organization, or appoint a different 
private attorney.  The veteran has not responded to this 
letter or appointed different representation.  Therefore, the 
Board assumes that the veteran is representing himself and 
will resume review of his appeal.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's son was born in October 1961 and attained 
the age of 18 in October 1979.

3.  The medical evidence of record does not establish that 
the veteran's son was permanently incapable of self-support 
by reason of physical or mental defects at or before he 
attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's son 
prior to attaining the age of 18 are not met.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The May 1997 statement of the case (SOC), the August 1997 
supplemental statement of the case (SSOC), the December 1997 
SSOC, the July 1998 SSOC and the December 2002 SSOC 
collectively notified the veteran of the laws and regulations 
pertaining to the determination of permanent incapacity for 
self-support.  These documents also advised the veteran of 
the evidence of record and of the reasons and bases for 
denial.  In January 1997, the RO asked the veteran to submit 
additional information regarding his son.  In October 2000, 
the RO notified the veteran that it needed medical evidence 
from his son's medical providers.  He was specifically 
requested to provide the names and addresses of all doctors 
and medical providers who treated his son prior to October 
30, 1979.  He was also advised that VA was requesting records 
from the Social Security Administration (SSA).

The veteran submitted authorizations for St. Vincent 
Hospital, Dr. Wayne Smith and Dr. Gerald Pearce.  Records 
were subsequently requested from these providers.  St. 
Vincent's Health System responded that the authorization 
submitted was not appropriate and that the patient or his 
legal representative must complete the consent form.  The 
request for records from Dr. Pearce was returned to sender as 
"unable to forward."  The Board notes that Dr. Pearce 
submitted a statement in July 1997 indicating that he was 
retired and had no records of the son's treatment.  

By letter dated in January 2001, the veteran was again 
advised that records were needed from providers who treated 
his son prior to his 18th birthday.  He was notified that St. 
Vincent's would not accept his authorization and that he 
needed a legal document showing he had the authority to sign 
for his son.  The veteran has not submitted any such document 
and therefore, additional attempts to obtain these records 
would be useless.  The Board notes that the claims file 
currently contains records from St. Vincent Infirmary Medical 
Center for the period from approximately July 1981 to June 
1992.  The veteran was also notified that the request for Dr. 
Pearce's records had been returned and that a current address 
was needed.  In December 2000, Dr. Smith responded to the 
request for records indicating that all records on the 
veteran's son were destroyed by a flood in 1982.  

Records were requested from the Social Security 
Administration and records were received in June 1998 and 
November 2002.  The veteran has not identified additional 
records that need to be obtained.

The veteran's former attorney requested on several occasions 
that the veteran's son be afforded a VA examination.  The 
Board acknowledges that an examination has not been provided; 
however, a current examination to determine whether the son 
was permanently incapable of self-support prior to October 
1979 would merely be speculative and would not aid the 
veteran in substantiating his claim that his son was 
incapable of self-support at age 18.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. 
§ 3.57 (2002).  

Pursuant to 38 C.F.R. § 3.356(a) (2002), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Thus, the focus of analysis must be on the 
individual's condition at the time of his 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 
4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his own support 
is prima facie evidence that he is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his reasonable support; 
2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered as major 
factors.  Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as rebutting 
permanent incapability of self-support otherwise established; 
3) it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b) (2002).

The veteran was born in October 1961 and attained the age of 
18 in October 1979.  

A Science Research Associates, Inc. (SRA) Assessment Survey 
indicates the son underwent testing during high school in 
March 1976.  Test results indicate his scores ranged from the 
11th to 39th percentiles in various subjects.  Another SRA 
Assessment Survey was conducted in March 1977.  At this time, 
his scores ranged from the 24th to 54th percentile in various 
subjects.  

An ACT student profile report indicates that the veteran was 
tested in December 1980.  Based on ACT scores, the son's rank 
among college bound students in the nation ranged from the 
2nd percentile to the 8th percentile in various subjects.  The 
report further indicates that the son planned to enter 
college in the fall of 1981.  His educational major was 
listed as fine and applied arts.  

A transcript of the son's high school record indicates that 
he graduated in May 1981.  His grade point average (GPA) was 
1.24 and his class rank was 70/70.   

Medical records subsequent to October 1979 establish that the 
veteran was admitted to St. Vincent's Infirmary in July 1981 
following an acute psychotic episode at the college he was 
attending.  History and physical report notes severe learning 
disabilities as a child and that he was treated for 
hyperactivity in the past.  Discharge diagnosis was 
adjustment reaction with mixed disturbance of emotional 
contact.  The son was subsequently hospitalized in the 
Arkansas State Hospital from March 1982-July 1982 
(schizophrenia, catatonic type); November 1983-April 1984 
(schizo-affective both mania and depressive phases seen; 
mixed personality disorder with passive dependent and 
narcissistic features); and April 1984 to May 1984 
(schizoaffective disorder, manic phase and dependent 
personality).  

A Social Security decision dated in June 1982 determined that 
the son was under a "disability" which began before he 
attained the age of 22.  In a corresponding memorandum, the 
Administrative Law Judge opined that the fact that the son 
was in school part of the time in 1981 and possibly early 
1982 did not show that he would have been able to engage in 
work activity, for the type of schooling he had been taking 
was not similar to work activity and he had not developed the 
social skills and basic mental responsibility and ability to 
deal with everyday affairs.  He further indicated that the 
son has not had the mental capacity to engage in work 
activities since at least the period of hospitalization 
beginning July 23, 1981.  
 
Records from the Little Rock Community Mental Health Center 
indicate that the son receives supplemental security income 
(SSI) benefits and lives in a structured environment.  He is 
taking courses at the University of Arkansas Little Rock and 
works on a limited basis as a dishwasher.  

A July 1997 statement from Dr. Pearce indicates that he 
treated the veteran's son in 1975 and 1976.  He had no 
records of this treatment but remembered that the son had a 
mental illness, probably either bipolar or schizoaffective 
disorder.

At a RO hearing in August 1997, the veteran testified that it 
appeared the school had given up on his son and that he 
brought home coloring instead of schoolwork.  He did not 
undergo any testing to see if there were any learning 
disabilities.  It was suggested that the veteran take his son 
to a psychiatrist but he was dealing with a sick spouse and 
did not do so.  He indicated that on one occasion his son 
tried to stuff his friend into a hole and that he was very 
aggressive.  During high school he was only interested in 
playing the piano.  He had outbursts of anger, problems 
sleeping, and he heard voices.  Currently, the son lives in a 
structured environment.  He cannot function or control his 
money.  

The veteran's spouse testified that she met the veteran in 
1970 when the son was approximately 10 years old.  As a 
child, the son was aggressive and silly.  Dr. Smith 
apparently prescribed Ritalin.  The son saw the devil and 
would talk about it all the time.  He was described as 
paranoid religious.  He did graduate from high school and was 
noted to be an excellent piano player.  She did not think the 
son was capable of holding down a job at age 18.  

At the October 1999 travel board hearing, the veteran 
testified that in 1973, his new wife (a retired registered 
nurse) recognized that his son needed help.  He saw Dr. 
Pearce in 1975.  He had learning difficulties during school 
and was diagnosed with schizophrenia at approximately age 20.  
The son graduated from high school, but was ranked the lowest 
(70/70).  According to the veteran, his son had no social 
life and could not have functioned on his own.  The veteran's 
son also provided testimony.  He reported that he was the 
school clown but a normal kid and that people liked him.  He 
had difficulty remembering any details but did remember that 
he had trouble with math.  

A December 2000 statement from Dr. Smith indicates that he 
recalls the veteran's family and that there was a child with 
a mental disability.  A flood destroyed all his records in 
1982 and he was not able to provide any further comment.  

On review of the record, the evidence indicates that the 
veteran's son received mental health treatment and was 
apparently diagnosed with a mental disability prior to his 
18th birthday.  School records indicate that he scored poorly 
on standardized tests and although he managed to graduate 
from high school, his GPA was extremely low.  The testimony 
of the veteran and his wife indicates that the son was a 
difficult child and that he had learning and behavioral 
difficulties.  They believe he was incapable of functioning 
on his own at the time of his 18th birthday.  

Notwithstanding the foregoing, the evidence simply does not 
establish that the veteran's son was rendered permanently 
incapable of self-support prior to or at the age of 18.  On 
the contrary, the evidence suggests that despite reported 
problems, the son excelled in music and was able to attend 
college.  Further, there is no medical evidence of a severe 
mental disability until the July 1981 hospitalization for an 
acute psychotic episode, almost 2 years after the son 
attained the age of 18.  

The claims file contains numerous medical records dated 
subsequent to the son's 18th birthday.  This medical evidence 
discusses his mental disabilities and continuing treatment.  
To the extent that it mentions the son's mental state prior 
to his 18th birthday, it only reflects a history of reported 
problems and treatment during childhood without reference to 
the severity of any diagnosed mental disability or its impact 
on his capability for self-support.  Consequently, this 
evidence is not considered probative regarding the son's 
capacity to support himself prior to and at his 18th 
birthday.  

As the preponderance of the evidence is against the veteran's 
claim that his son was permanently incapable of self-support 
prior to attaining the age of 18, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's son prior to 
attaining the age of 18 is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

